Morphy, J.,

delivered the opinion of the court.
The defendant being decreed to pay the amount of a note drawn by him to the order of Walker and Schloss, and endorsed by the latter to the plaintiff, has appealed. It appearing from the clerk’s certificate that the evidence has not been reduced to writing, we are bound to presume that the judgment appealed from has been rendered on proper and sufficient evidence. It is the duty of the appellant to place his case before us, with all the evidence adduced below; and not having taken the trouble to do this, and no error being assigned as apparent on the face of the record, delay must have been the sole object of this appeal.
It is, therefore, ordered, that the judgment of the District Court be affirmed, with costs, and ten per cent, damages.